                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       BRIGHT HARRY,                                    Case No. 17-cv-02385-HSG
                                   8                    Plaintiff,                          ORDER DENYING MOTION TO
                                                                                            VACATE
                                   9              v.
                                                                                            Re: Dkt. No. 134
                                  10       KCG AMERICAS LLC, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Pending before the Court is Plaintiff Bright Harry’s motion to vacate the Court’s August
                                  14   27, 2018 order denying the motion to consolidate and dismissing his case. See Dkt. No. 134
                                  15   (“Mot.”).1 Because Harry has not established any basis for why the judgment should be vacated,
                                  16   the Court DENIES the motion.2
                                  17           Harry initially brought this action in April 2017, see Dkt. No. 1, and filed a first amended
                                  18   complaint in May 2017, see Dkt. No. 11. The Court dismissed the first amended complaint with
                                  19   leave to amend in March 2018. See Dkt. No. 74. In his second amended complaint, filed on April
                                  20   3, 2018, Harry named 14 defendants and averred 10 causes of action across 89 pages, including
                                  21   fraudulent concealment, fraudulent misrepresentation, breach of fiduciary duty, breach of contract,
                                  22   “aiding and abetting” fraud, violation of several California consumer protection statutes, and
                                  23   “employment of manipulative computer software programs, computer servers, electronic trading
                                  24

                                  25
                                       1
                                         Harry, who is proceeding pro se, styled his motion as “Plaintiffs Draper’s and Harry’s Joint
                                       Motion to Vacate Their Respective Judgments” and captioned the motion to include a related case,
                                  26   Draper v. KCG Americas LLC, et al., Case No. 18-cv-2524-HSG. Draper is proceeding pro se in
                                       his own case and filed an identical motion. Because the Court previously denied Harry and
                                  27   Draper’s motions to consolidate their cases, see Dkt. No. 123 at 5, the Court will analyze each of
                                       these motions independently.
                                       2
                                  28     The Court finds this matter appropriate for disposition without oral argument and the matter is
                                       deemed submitted. See Civil L.R. 7-1(b).
                                   1   facility and manipulative scheme to defraud” him. See Dkt. No. 75 (“SAC”).3 On August 27,

                                   2   2018, the Court denied Harry’s motion to consolidate his case with Draper’s and granted

                                   3   Defendants’ motion to dismiss. See Dkt. No. 123 at 5, 8–9. The Court reviewed Harry’s three

                                   4   theories for how he suffered an injury-in-fact and found that all of them failed, therefore

                                   5   concluding that Harry lacked standing to pursue his federal claims. See id. at 10–12.

                                   6            Harry moves to vacate the Court’s dismissal order, citing Federal Rules of Civil Procedure

                                   7   41(b), 59(e), and 60(b) and asserting that relief is warranted because of the violation of Federal

                                   8   Rule of Civil Procedure 12(b)(7) for failing to join parties, the Supreme Court’s decision in Lucia

                                   9   v. Securities and Exchange Commission, manifest errors of fact and law and manifest injustice,

                                  10   violations of his Constitutional rights, and fraud. See Mot. at 2–4.

                                  11            Federal Rule of Civil Procedure 41(b) governs involuntary dismissals and does not provide

                                  12   a basis for relief here. Rule 59(e) allows a party to move to alter or amend a judgment. “There are
Northern District of California
 United States District Court




                                  13   four grounds upon which a Rule 59(e) motion may be granted: 1) the motion is necessary to

                                  14   correct manifest errors of law or fact upon which the judgment is based; 2) the moving party

                                  15   presents newly discovered or previously unavailable evidence; 3) the motion is necessary to

                                  16   prevent manifest injustice; or 4) there is an intervening change in controlling law.” Turner v.

                                  17   Burlington N. Santa Fe R. Co., 338 F.3d 1058, 1063 (9th Cir. 2003) (internal quotations and

                                  18   emphasis omitted). Rule 60(b) allows a party to move for relief from a judgment for specified

                                  19   reasons, including if the judgment was obtained due to the fraud, misrepresentation, or misconduct

                                  20   of an opposing party. “To prevail, the moving party must prove by clear and convincing evidence

                                  21   that the verdict was obtained through fraud, misrepresentation, or other misconduct and the

                                  22   conduct complained of prevented the losing party from fully and fairly presenting the defense.”

                                  23   De Saracho v. Custom Food Mach., Inc., 206 F.3d 874, 880 (9th Cir. 2000).

                                  24            The Court finds that altering or vacating the order is unwarranted because Harry still has

                                  25   not demonstrated that he has standing to pursue his federal claims. Harry appears to contend in

                                  26   his motion that he generated trading profits which were commingled with Draper’s $275,000

                                  27

                                  28   3
                                           This document is erroneously titled “First Amended Complaint.”
                                                                                         2
                                   1   deposit and used to pay a monthly software usage fee. See Mot. at 15–16. But, just as the Court

                                   2   found in its prior order, this contention is directly belied by an allegation in Harry’s second

                                   3   amended complaint: “Draper’s Good Faith Deposit of $275,000 . . . is a negative investment in

                                   4   that, every month at least $300 will be taken out of the Deposit for Trading Platform and Exchange

                                   5   Fees, whether Draper traded or not.” See SAC ¶ 69 (emphasis added). Further, Harry seems to

                                   6   continue to argue that his lack of trading income despite his “24/6” efforts was an injury, see Mot.

                                   7   at 17–18; but, just as before, that theory is entirely speculative and insufficiently concrete to

                                   8   establish standing.

                                   9           Because the prior dismissal order finding no standing was not premised on any manifest

                                  10   error of law or fact, relief is not necessary to prevent a manifest injustice, and the ruling was not

                                  11   obtained due to fraud, the Court DENIES the motion to vacate. The Clerk is DIRECTED to

                                  12   enter judgment in favor of Defendants, consistent with the Court’s August 27, 2018 order, Dkt.
Northern District of California
 United States District Court




                                  13   No. 123.

                                  14          IT IS SO ORDERED.

                                  15   Dated: 4/19/2019

                                  16                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  17                                                     United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
